                  Case 5:18-cv-01125-SP Document 111-4 Filed 11/12/19 Page 1 of 7 Page ID #:2526



                       1   Susan E. Coleman (SBN 171832)
                           E-mail: scoleman@bwslaw.com
                       2   Carmen M. Aguado (SBN 291941)
                           E-mail: caguado@bwslaw.com
                       3   BURKE, WILLIAMS & SORENSEN, LLP
                           444 South Flower Street, Suite 2400
                       4   Los Angeles, CA 90071-2953
                           Tel: 213.236.0600      Fax: 213.236.2700
                       5
                           Attorneys for Defendants
                       6   THE GEO GROUP, INC., CITY OF ADELANTO,
                           CAMPOS, and DIAZ
                       7
                       8                                 UNITED STATES DISTRICT COURT
                       9                                CENTRAL DISTRICT OF CALIFORNIA
                      10
                      11   OMAR ARNOLDO RIVERA                         Case No. 5:18-cv-01125-SP
                           MARTINEZ; ISAAC ANTONIO
                      12   LOPEZ CASTILLO; JOSUE                       DECLARATION OF JAMES
                           VLADIMIR CORTEZ DIAZ; JOSUE                 JANECKA IN SUPPORT OF
                      13   MATEO LEMUS CAMPOS;                         DEFENDANTS’ MOTION FOR
                           MARVIN JOSUE GRANDE                         SUMMARY JUDGMENT OR, IN
                      14   RODRIGUEZ; ALEXANDER                        THE ALTERNATIVE, SUMMARY
                           ANTONIO BURGOS MEJIA; LUIS                  ADJUDICATION
                      15   PEÑA GARCIA; JULIO CESAR
                           BARAHONA CORNEJO, as
                      16   individuals,                                Magistrate
                                                                       Judge:         Honorable Sheri Pym
                      17                           Plaintiffs,
                      18   v.
                      19   THE GEO GROUP, Inc., a Florida
                           corporation; the CITY OF
                      20   ADELANTO, a municipal entity; GEO
                           LIEUTENANT DIAZ, sued in her
                      21   individual capacity; GEO
                           SERGEANT CAMPOS, sued in his
                      22   individual capacity; SARAH JONES,
                           sued in her individual capacity; THE
                      23   UNITED STATES OF AMERICA;
                           CORRECT CARE SOLUTIONS,
                      24   INC.; and DOES 1-10, individuals,
                      25                           Defendants.
                      26
                      27
                      28
B URKE , W ILLI AM S &
   S ORENS EN , LLP        LA #4836-3808-5035 v1                                               5:18-CV-01125-SP
                                                                     -1-
  ATTO RNEY S AT LAW       10/28/19                                                      JANECKA DECL. ISO MSJ
     LOS A NG EL ES
                  Case 5:18-cv-01125-SP Document 111-4 Filed 11/12/19 Page 2 of 7 Page ID #:2527



                       1            I, James Janecka, declare as follows:
                       2            1.       I have personal knowledge of the matters set forth herein, except as to
                       3   those matters stated on information and belief, and would competently testify
                       4   thereto if called and sworn as a witness.
                       5            2.       Currently, I am employed by The GEO Group, Inc. (“GEO”) as the
                       6   Facility Administrator at the Adelanto Detention Facility (“Facility”). Prior to
                       7   becoming the Facility Administrator in August 2019, I was the Warden at the
                       8   Facility from September 2014 to August 2019. My role as the Warden was
                       9   substantively similar to my role as the Facility Administrator. Namely, in my
                      10   capacity as warden and, now, Facility Administrator, I was/am responsible for the
                      11   day-to-day operations at the Facility, which encompasses a wide range of duties and
                      12   responsibilities including, but not limited to, monitoring and overseeing contracts
                      13   with third parties, overseeing grievances and complaints made by detainees, and
                      14   participating in after-action reviews of use of force incidents.
                      15            3.       In May 2011, GEO entered into contract with U.S. Immigration &
                      16   Customs Enforcement (“ICE”) for the detention and care of immigrant detainees at
                      17   the Facility, which houses immigrant detainees, through an intergovernmental
                      18   service agreement with the City of Adelanto. Since June 2019, GEO has directly
                      19   contracted with ICE to manage and operate the Facility. Irrespective of the change
                      20   of parties to the contract, GEO has been solely responsible for the management and
                      21   operations of the Facility and, thus, GEO’s policies and procedures have governed
                      22   the operations at the Facility since 2011.
                      23            4.       Since GEO contracted with DHS, the day-to-day operations at the
                      24   Facility have not changed including GEO’s responsibility to report any serious
                      25   incidents, which include use of force incidents, to U.S. Immigration and Customs
                      26   Enforcement (“ICE”).
                      27   ///
                      28   ///
B URKE , W ILLI AM S &
   S ORENS EN , LLP        LA #4836-3808-5035 v1                                                      5:18-CV-01125-SP
                                                                        -2-
  ATTO RNEY S AT LAW       10/28/19                                                             JANECKA DECL. ISO MSJ
     LOS A NG EL ES
                  Case 5:18-cv-01125-SP Document 111-4 Filed 11/12/19 Page 3 of 7 Page ID #:2528



                       1            5.       In addition to reporting serious incidents, ICE personnel participate in
                       2   the after-action review of the incident, which is a meeting with the Facility
                       3   Administrator (formerly referred to as the Warden) or the Facility Administrator’s
                       4   designee, Assistant Facility Administrator, Captain, Health Services Administrator
                       5   and the ICE Field Office Director’s designee to review the incident. The review is
                       6   intended to (a) assess the reasonableness of the actions taken by staff (e.g., if the
                       7   force used was appropriate and in proportion to the detainee's actions) and (b)
                       8   confirm the actions conform to GEO’s policies and procedures. The after-action
                       9   review is documented in the form of a report, which demonstrates the items
                      10   reviewed during the meeting.
                      11            6.       As the current Facility Administrator, I have access to the after-action
                      12   review reports. Attached to the Appendix of Exhibits as Exhibit “E” is a true and
                      13   correct copy of the after-action review report related to June 12, 2017, use of force
                      14   incident that gives rise to this litigation.
                      15            7.       The after-action review report indicates that it was determined, upon
                      16   review of a video of the incident, staff reports, and medical reports of examination
                      17   and injuries, that the force used by Lt. Jane Diaz and Sgt. Campos (the only GEO
                      18   personnel that used force on June 12, 2017) was reasonable and appropriate.
                      19   Attached to the Appendix of Exhibits as Exhibit “F” is a true and correct copy of
                      20   the video recording of the June 12, 2017, use of force incident.
                      21            8.       Generally, prior to the after-action review, GEO staff will notify select
                      22   GEO administrators and supervisors of the incident. Specifically, a serious incident
                      23   report (“SIR”) is prepared by a shift supervisor, and a notification of the SIR is
                      24   transmitted to GEO administrators and supervisors (there is a distribution list that
                      25   SIRs are automatically transmitted to). The notification is a means to prompt an
                      26   administrator to review the SIR. Afterwards, an administrator will review the SIR
                      27   to confirm that it contains all requisite information and, then, transmit the final
                      28   version of the SIR to GEO corporate. This procedure is not only for documentation
B URKE , W ILLI AM S &
   S ORENS EN , LLP        LA #4836-3808-5035 v1                                                       5:18-CV-01125-SP
                                                                          -3-
  ATTO RNEY S AT LAW       10/28/19                                                              JANECKA DECL. ISO MSJ
     LOS A NG EL ES
                  Case 5:18-cv-01125-SP Document 111-4 Filed 11/12/19 Page 4 of 7 Page ID #:2529



                       1   purposes, but it serves as another mechanism to review the reasonableness of the
                       2   actions taken by staff and confirm the actions conform to GEO’s policies and
                       3   procedures.
                       4            9.       As the Warden in June 2017, I was included on the distribution list and
                       5   received an e-mail notifying me that the SIR had been created in relation to the June
                       6   12, 2017, use of force incident and I am aware that the SIR was transmitted it to
                       7   GEO corporate. Attached to the Appendix of Exhibits as Exhibit “G” is a true and
                       8   correct copy of the SIR, notification of the SIR, and documentation that the SIR
                       9   was transmitted to GEO corporate.
                      10            10.      As part of managing the day-to –day operations, I am aware of
                      11   grievances and complaints made by detainees. Detainees are permitted to submit
                      12   grievances while at the Facility. There is a grievance form that is made available to
                      13   the detainees in their dorms. Once it is filled out, the detainee places the form inside
                      14   a box that is within the dorm and the Grievance Coordinator will retrieve the form.
                      15   The Grievance Coordinator will log the grievance, assign an appropriate individual
                      16   to investigate the grievance, the investigator will report back to the Grievance
                      17   Coordinator, and then the Grievance Coordinator will meet with the detainee to
                      18   provide the detainee with a response. The Grievance Coordinator does not share
                      19   with GEO staff (officers, sergeants, lieutenants) the content of grievances or the
                      20   names of the detainees that have submitted grievances unless it is necessary for
                      21   investigative purposes or to schedule a meeting with the grieving detainee.
                      22            11.      The Grievance Coordinator is supervised by the Deputy Facility
                      23   Administrator, and the Deputy Facility Administrator reports to me. Additionally, I
                      24   receive monthly reports from the Grievance Coordinator that reports the number of
                      25   grievances filed and the category that the grievance falls within (e.g. medical,
                      26   visitation, operations, etc.). I have never been made aware of any complaints
                      27   regarding the Grievance Coordinator failing to respond or timely respond to
                      28   grievances. Alternately, detainees can use a request form as an informal means to
B URKE , W ILLI AM S &
   S ORENS EN , LLP        LA #4836-3808-5035 v1                                                     5:18-CV-01125-SP
                                                                        -4-
  ATTO RNEY S AT LAW       10/28/19                                                            JANECKA DECL. ISO MSJ
     LOS A NG EL ES
                  Case 5:18-cv-01125-SP Document 111-4 Filed 11/12/19 Page 5 of 7 Page ID #:2530



                       1   communicate with GEO staff. In some instances, the request can be resolved on the
                       2   spot. Other requests, however, may require a written response. For example, if a
                       3   detainee requests a new pair of shoes via a request form, a written response is
                       4   provided acknowledging that the request was met. All request forms are maintained
                       5   in the detainee’s detention file.
                       6            12.      In addition to submitting a grievance form or a request form, detainees
                       7   can verbally inform officers of their concerns. A verbal complaint is investigated in
                       8   the same manner as a formal grievance. In June 2017, I completed walk-throughs of
                       9   the Facility (select areas at a time) so I could interact with the officers and
                      10   detainees. During my walk-throughs, if a detainee made a verbal complaint I would
                      11   determine whether it was an issue that could be addressed on the spot or if it
                      12   required a write-up/report (e.g. a work order to have an issue fixed by
                      13   maintenance).
                      14            13.      I have never been made aware of any detainees complaining about the
                      15   cleanliness of their clothing or that the water in the showers was too hot.
                      16            14.      Since September 2014, I have been responsible for reviewing and
                      17   approving requests from GEO personnel to restrict a detainee’s access to telephones
                      18   and/or calls. GEO personnel that can request to have a detainee’s access restricted
                      19   include the Security Threat Groups Investigator and the Intelligence Investigator.
                      20   On occasion, the PREA investigator will work in conjunction with the Security
                      21   Threat Groups Investigator to make a request.
                      22            15.      The Facility may restrict the number and duration of telephone calls
                      23   for the following reasons only: (a) availability (i.e., the usage demands of other
                      24   detainees); (b) orderly operation of the facility (e.g., scheduled detainee
                      25   movements, security threats, counts, etc.); and (c) emergencies (e.g., escapes,
                      26   escape attempts, disturbances, fires, power outages, etc.). Additionally, three way
                      27   calling is strictly forbidden and will cause an automatic block of the number. In
                      28   other words, the three-way call does not need to be monitored for the block to be
B URKE , W ILLI AM S &
   S ORENS EN , LLP        LA #4836-3808-5035 v1                                                     5:18-CV-01125-SP
                                                                        -5-
  ATTO RNEY S AT LAW       10/28/19                                                            JANECKA DECL. ISO MSJ
     LOS A NG EL ES
                  Case 5:18-cv-01125-SP Document 111-4 Filed 11/12/19 Page 6 of 7 Page ID #:2531



                       1   placed.
                       2            16.      After I approve a request, I make a recommendation to ICE personnel
                       3   that the restriction be placed. ICE will thereafter make a final determination on the
                       4   recommended restriction. The only circumstance where I will place a restriction
                       5   before receiving authorization from ICE is in emergency situation (e.g. outside
                       6   coordination of a major security concern such as facility disturbance, possible
                       7   assault, introduction of dangerous contraband, etc.). In an emergency, I will
                       8   approve the request to restrict the detainee’s access to telephones and/or calls and,
                       9   immediately thereafter, contact ICE personnel.
                      10            17.      Calls from detainees to attorneys are unmonitored if the detainee
                      11   submits a request form to the shift supervisor with the phone number of the attorney
                      12   that is representing him/her. The provided number will be verified by on site staff
                      13   as well by Talton Communications (the company that ICE contracts with to provide
                      14   telecommunication services at the Facility) in order to validate the number. Once
                      15   approved as a legal representative, the number will be placed as unmonitored. The
                      16   detainee handbook details the aforementioned information under the section titled,
                      17   “LEGAL CALLS TO ATTORNEY (Unmonitored).”
                      18            18.      Additionally, ICE and Talton Communications have the ability to
                      19   restrict a detainee’s ability to make calls at the Facility without notifying GEO
                      20   personnel. When ICE or Talton Communications restrict calls, they do not provide
                      21   me with an explanation as to why nor do I request one.
                      22   ///
                      23   ///
                      24   ///
                      25   ///
                      26   ///
                      27   ///
                      28   ///
B URKE , W ILLI AM S &
   S ORENS EN , LLP        LA #4836-3808-5035 v1                                                     5:18-CV-01125-SP
                                                                        -6-
  ATTO RNEY S AT LAW       10/28/19                                                            JANECKA DECL. ISO MSJ
     LOS A NG EL ES
               Case 5:18-cv-01125-SP Document 111-4 Filed 11/12/19 Page 7 of 7 Page ID #:2532




                       1              19.    During my tenure at the Facility, I have never received a request to
                       2   restrict a detainee's access to telephones and/or calls because the detainee filed a
                       3   grievance, the detainee's attorney filed a complaint (assuming GEO and I were
                       4   somehow made aware of the complaint), or for any other retaliatory purpose. Even
                       5   if I had received such a request, I would have never approved it and/or
                       6   recommended the restriction to ICE.
                       7
                       8              I declare under penalty of petjury under the laws of California and the United
                       9   States of America that the foregoing is true and correct.
                  10                  Executed on November ·~ 2019, at Adelanto, California.

                                                                                 01 ~ 1[;.
                                                                                        ~
                  11
                  12                                                         -r] ames~ka
                  13
                  14
                  15
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
lJUilXB, WILUAMS lr
   SOII.INSBN, LLP         LA #4836-3808-5035 vl                                                      5:18-CV-01125-SP
  A'ITOIHIYI At LAW        10f28/19                                                             JANECKA DBCL ISO MSJ
     l.aiAllalll.lll
